 EMPLOYINGPLASTERERSASSOCIATION17clerical employees, professional employees, guards, and all super-visors as defined in the Act.(a)All truckdrivers.(b)All occasional drivers and janitor-porters.If a majority of the employees in voting group (a) select theTeamsters, which is seeking to represent them separately, those em-ployees will be taken to have indicated their desire to constitute aseparate bargaining unit, and the Regional Director conducting theelection is instructed to issue a certification of representatives to theTeamsters for such unit.On the other hand, if a majority of theemployees in voting group (a) do not vote for the Union which isseeking to represent them in a separate unit, their votes will be pooledwith those in voting group (b) and. the Regional Director is in-structed to issue a certification of representatives to the labor organi-zation selected by a majority of the employees in the pooled group,which the Board in such circumstances, finds to be a single unitappropriate for the purposes of collective bargaining. -[Text of Direction of Elections omitted from publication.]Employing Plasterers Association of the District of Columbia,Inc.'andWood,Wire and Metal Lathers International Union,Local No. 9, AFL-CIO,Petitioner.Case No. 5-RC-2126. June5,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert W. Knadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error, and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees employed by members of the Employer Association.'The name of the EmployerAssociation appears as amended at the hearing.A list ofthe members of the Associationis appendedhereto.2We affirmthe hearing officer's ruling denying interventionto the Construction Con-troctors Council andthe Master BuildersAssociation.We also deny the Employer Asso-ciation's request for oral argument as the issues raised herein have already been passed,-Upon by the Board.After theclose of the hearing, CarpentersDistrict Council movedfor intervention andsought tofile a brief.,As we are notsatisfied thatthe Carpenters have a validbasis forintervention, particularlyin view of our determination herein,we deny the'motion tointervene and reject the brief proffered by the Carpentersand purporting to discuss themerits of the current representation proceeding.118 NLRB N. 5.450553-58-vol. 118-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of members of the Employer Association withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks an election in a unit of all lathers and ap-prentices employed by members of the Employer Association, ex-cluding all other crafts, office clerical employees, guards, and super-visors as defined by the Act. The Association does not dispute theappropriateness of the unit.However, it moved at the hearing thatthe Board make a factual finding that the employees in the unitrequested have been doing certain specific jobs duties and that theunitdescription embrace employees exercising the duties thusdescribed.The record establishes that the lathers are engaged in work tasksof a craft nature, exercising a degree of skill well recognized in thebuilding and construction industry as constituting a craft group ofa traditional character.An apprentice training program is admin-istered jointly by the Association and the Petitioner.This programprovides a continuous supply of qualified journeymen.To qualifyas a journeyman lather, a person must serve 3 years as an apprentice,attend school weekly, and work alongside a qualified journeymanwho has himself served an apprenticeship.The Association does not dispute the craft nature of the employeessought, but requests the Board to describe the appropriate unit as em-ployees of members of the Association who "perform the work tasksdescribed in Article V, Sections 1 and 2, of the current agreementbetween the Association and the Lathers."A similar request wasmade inThe Plumbing Contractors Association of Baltimorecase,'and rejected by the Board. In that case, reference was made toGen-eral Aniline ct Film Corporation,'in which the Board denied a motionwhich in substance requested the Board to define the certification- interms of work jurisdiction. In thePlumbing Contractorscase, theBoard specifically declined to overrule its decision in theGeneralAnilinecase, and stated :We believe that the Intervenors misapprehend the effect of aBoard certification in a representation proceeding.As the Boardhas heretofore held, and as we here reiterate, a Board certificationin a representation proceeding is not a jurisdictional award; itismerely a determination that a majority of the employees in anappropriate unit have selected a particular labor organization astheir representative for purposes of collective bargaining. It istrue that such certification presupposes a determination that thegroup of employees involved constitute an appropriate unit forcollective bargaining purposes, and that in making such determi-4The Plumbing ContractorsAssociationof Baltimore, Md. Inc.,93 NLRB 1081.5General Aniline & Film Corporation, Ansco Division,89 NLRB 467. EMPLOYING PLASTERERS ASSOCIATION19°nation the Board considers the general nature of the duties andwork tasks of such employees.However, unlike a jurisdictionalaward, this determination by the Board does not freeze the dutiesor work tasks of the employees in the unit found appropriate.Thus, the Board's unit finding does notper sepreclude the em-ployer from adding to, or subtracting from, the employees' workassignments.While that finding may be determined by, it doesnot determine, job content; nor does it signify approval, in anyrespect, of any work task claims which the certified union mayhave made before this Board or elsewhere.Accordingly, we find no merit in the Association's request, and shall,without departing from the normal unit description, describe theemployees in the unit sought herein as requested by the Petitioner.We shall direct that an election be held among the following em-ployees of the members of the Association, who we find constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All lathers and apprentices,excluding all other crafts, office clerical employees, guards, and super-visors as defined by the Act.[Text of Direction of Election omitted from publication.]APPENDIXMEMBERS OF EMPLOYING PLASTERERS'ASSOCIATIONNovinger Company, Inc.,3801 Cedarcraft Place, Brentwood, MarylandR. Floyd Jennings and Son,4934 Elm Street, Bethesda, MarylandGus Rubino & Company,5050 Minnesota Avenue, Kenilworth, MarylandE, Ray Murray,4620 Wisconsin Avenue NW., Washington, D. C.S. Lozupone & Son,430 Fifth Street NW., Washington, D. C.John H. Hampshire, Inc.,4626 Annapolis Road, Bladensburg, MarylandD. Compe & Sons,1421 Powhatan Street, Alexandria, VirginiaJamesJ. Conroy, Inc.,409 Butternut Street NW., Washington, D. C.Atlantic Craftsmen, Inc.,3021 M Street NW., Washington, D. C.A, W. Lee, Inc.,1461 N. Fort Myer Drive, Arlington, Va. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrafft-Murphy Company,2302 Wisconsin Avenue NW., Washington, D. C.A & P Construction Company,Kensington, Md.Alpo Plastering Company,Washington, D. C.James Kane & Sons,Alexandria, Va.Michael's Plastering Company,Alexandria, Va.Lloyd E. Mitchell Company,Baltimore, Md.Charles F. O'Brian,Arlington, Va.United States Gypsum CompanyandUnited Papermakers andPaperworkers,AFL-CIO,Petitioner.CaseNo. 1-RC-4661.June 5, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed:Upon the entire record in this case, the Board funds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer moved to dismiss the petition because th:e authoriza-tion cards the Petitioner submitted to support the petition bear thedesignation "American Federation of Labor and Congress of In-IThe Petitioner objected to the hearing officer's refusal to admit into the record certainletters the Employer had distributed among its employees at the time of the organiza-tional campaign and certain documentary material pertaining to the bargaining unit place-ment of employees working for other employers engaged in business operations similarto the Employer's.We find the hearing officer's rulings were not prejudicial because, ifadmitted. the proffered evidence would not affect our ultimate findings in this case.2 The Industrial Union Department, AFL-CIO, requested permission, after the closeof the hearing, to appearas anamicus curiae.The request is hereby granted.The Petitioner and theaniicusrequested oral argument.The request is hereby deniedas the record and the briefs adequately present the issues and the positions of theparties.118 NLRB No. 4.